Citation Nr: 0618634	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04 40 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
internal derangement of the left knee and, if so, whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 5, 1945, to 
September 10, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO rating decision by the above 
Department of Veterans Affairs (VA) Regional Office 
(RO),which found that new and material evidence had not been 
submitted to reopen a claim of service connection for 
internal derangement of the left knee.  In June 2006 the 
veteran testified at a videoconference hearing at the RO, 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  The case has been advanced on the Board's 
docket by reason of the veteran's age.  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  By September 1945 rating decision, the RO denied 
entitlement to service connection for internal derangement, 
left knee, recurrent, essentially based upon a finding that 
the evidence failed to show that a pre-existing left knee 
disability was aggravated during service.  In May 1946, the 
RO confirmed the findings of the September 1945 rating 
decision.  The veteran did not appeal those determinations, 
and they became final.

2.  Evidence has been received subsequent to the May 1946 RO 
rating decision which was not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The entirety of the evidence of record, old and new, is 
in approximate balance as to whether the veteran's pre-
service left knee disability permanently increased in 
severity during his active military service.

CONCLUSIONS OF LAW

1.  Evidence received since the May 1946 RO rating decision 
is new and material as it pertains to the veteran's claim for 
service connection for internal derangement of the left knee; 
thus that claim may be reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that his pre-existing internal derangement of the 
left knee was aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

As the veteran's claim will be reopened and granted herein, 
there would be no useful purpose in discussing whether VA has 
satisfied the duties to notify and to assist the veteran in 
his claim, although the Board notes that a review of the 
record supports the conclusion that VA has complied with the 
requirements of the VCAA.

II.  New and Material Evidence

By September 1945 rating decision, the RO denied service 
connection for internal derangement, left knee, recurrent, 
essentially based on a finding that there was no showing that 
the veteran's pre-existing left knee disability was 
aggravated by service.  Received from the veteran in May 1946 
was a letter requesting that his claim be reopened.  By May 
1946 rating decision, the RO confirmed the denial of service 
connection for internal derangement, left knee, recurrent, 
again based on a finding that there was no showing that the 
veteran's pre-existing left knee disability was aggravated by 
service.  Because the veteran did not appeal that rating 
decision, it was final based upon the evidence then of 
record.  38 U.S.C.A. § 7105.

In February 2003, the veteran attempted to reopen his claim 
for service connection.  A rating decision dated in July 2003 
denied reopening, on the basis the new and material evidence 
had not been received.  In July 2003, the veteran filed 
another request to reopen his claim.  A December 2003 rating 
decision again concluded that the claim for service 
connection was not reopened.  

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
Recent amendments to 38 C.F.R. § 3.156 changing the standard 
for finding new and material evidence are applicable in this 
case, because the appellant's claim was filed after August 
29, 2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The evidence which was of record when the RO considered the 
claim in May 1946 included the veteran's service medical 
records (SMRs) and a letter from a private physician, Dr. 
Harris.  The SMRs show that, on his induction examination in 
May 1945, the veteran was found to have no musculoskeletal 
defects and was found to be qualified for general military 
service.  In August 1945 he was seen for recurrent left knee 
pain.  He reported he had sustained a knee injury in October 
1944 while playing football, and that in January 1945 he had 
been playing basketball and his knee was "again thrown 
out".  He reported that his knee had been symptomatic since 
commencement of infantry training.

The veteran was issued a Certificate of Disability for 
Discharge (CDD) in September 1945, which indicated that he 
was unfit for military service due to a defect in the 
musculoskeletal system.  He was found to have derangement, 
internal, left knee, recurrent, as a result of a football 
injury in October 1944 (based on his statement), manifested 
by swelling and weakness.  It was noted that he had suffered 
a recurrence on August 15, 1945, while doing judo training at 
Camp Roberts.  It was noted on the CDD that his knee 
disability had its onset in October 1944 and existed prior to 
service, and was aggravated by service, in the line of duty.  
In a May 1946 letter, Dr. Harris indicated he had observed 
the veteran's left knee problems over the previous six 
months, and that the veteran reported having injuring his 
left knee in service.

The additional relevant evidence submitted since the May 1946 
RO rating decision includes a copy of the veteran's 
preliminary examination for entrance to the U.S. Naval 
Academy, dated in October 1945, private records of treatment 
of the veteran, letters from two private physicians, personal 
statements and sworn testimony from the veteran, and a 
statement from a fellow servicemember.

The Board finds that additional evidence submitted since the 
May 1946 rating decision is new and material.  This evidence 
includes letters from the two private physicians.  In an 
August 2004 letter, Dr. Day opined that the veteran's 
degenerative disease of the left knee "became aggravated and 
worsened during his military service".  In a November 2004 
letter, Dr. Pappas opined that it was "very likely" that 
the veteran's original knee injury in service "contributed 
to the current condition of his left knee".  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accepting these 
statements at face value as true, the Board finds that this 
additional evidence is not only new, as it has not been 
previously considered by the RO, but also material, as it is 
relevant to and probative of the underlying issue of whether 
the veteran's pre-existing left knee disability was 
aggravated during service.  The Board finds that this 
evidence goes directly to the matter of whether the veteran's 
internal derangement, left knee, increased in severity during 
service, and raises a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Accordingly, the claim for service connection for 
internal derangement of the left knee maybe, and is, 
reopened.  

As the Board has reopened the claim for service connection, 
due process requirements at this stage of the appellate 
process would ordinarily require a remand for the RO to 
adjudicate the claim on the merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the Board finds that the 
veteran will not be prejudiced by a decision on the merits, 
which, in this instance, results in a grant of the benefit 
sought.

III.  Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

A pre-existing disorder will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to natural progress.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes a permanent 
increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The veteran essentially asserts that a pre-existing left knee 
condition was aggravated during active service during his 
basic combat training.  In the alternative, he contends that 
he was presumed to be sound upon his entry into service and 
his current left knee disability is a result of in-service 
injury.

The Board agrees with the RO's finding that the veteran's 
left knee condition pre-existed service.  Although he was 
found to be qualified for military service at the time of his 
induction examination, and no left knee disorder was reported 
or noted, a review of his SMRs shows that he repeatedly 
reported sustaining some type of knee injury in October 1944, 
before service, that was reactivated in January 1945, in 
service.  Subsequent medical records, including his October 
1945 preliminary examination for appointment to the U.S. 
Naval Academy, and numerous subsequent statements made by the 
veteran, are consistent with his report of a pre-service left 
knee injury.  Moreover, there is no evidence to the contrary, 
and, therefore, his internal derangement of the left knee is 
found to have pre-existed service.  Therefore, in order for 
service connection to be granted, it must be shown that the 
pre-existing left knee disability was aggravated (i.e., 
permanently worsened) by active service.

The veteran has stated that he lived with his left knee 
disorder ever since leaving service, using elastic supports, 
aspirin, and other anti-inflammatory drugs for relief, more 
recently using a knee brace.

Viewing the evidence in a light most favorable to the 
veteran, the Board finds that there is objective medical 
evidence which tends to show that the veteran's left knee 
disability increased in severity during service.  Service 
medical records show that he was seen for left knee 
complaints in August 1945, and reported his left knee had 
become symptomatic since he started his infantry training.  
He was found to be unfit for further service due to internal 
derangement of the left knee.  In October 1945, the month 
after he received his CDD, he underwent a preliminary 
examination for entrance to the Naval Academy, at which time 
he was found not qualified for active or limited duty.  
Included in the summary of defects was "ossification capsule 
of left knee".  He was found to not meet the physical 
requirements for admission to the Naval Academy.   

The veteran first filed a claim for service connection for a 
left knee disorder in September 1945, just days after his 
discharge from service.  Since then, he has reported having 
problems with his left knee.  Post-service medical treatment 
records show that he has received treatment for left knee 
problems.  In addition, he has submitted two letters from 
private physicians who have essentially linked his current 
knee problems to service.  In an August 2004 letter, a Dr. 
Day described the veteran's left knee injury prior to 
service, his being found fit for service at the time of his 
induction, and his then being found physically unfit due to 
his increased deterioration of the left knee upon application 
to the U.S. Naval Academy.  Dr. Day opined that the veteran's 
degenerative disease of the left knee became aggravated and 
worsened during his military service.  In a November 2004 
letter, a Dr. Pappas indicated a review of the veteran's 
medical records dating back to 1945.  Dr. Pappas opined that, 
given the rather pronounced degenerative changes in the 
veteran's knee, it is "very likely" that the veteran's 
original knee injury in service "contributed to" his 
current left knee condition.  

When all of the evidence is assembled, the Board must decide 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  After 
reviewing the entire record, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran's pre-existing left knee disability was 
aggravated during service.  It is clear that the veteran's 
left knee was asymptomatic upon entry into service.  The SMRs 
and his CDD show that his left knee became symptomatic during 
service to a degree that necessitated his discharge from 
service.

Moreover, treatment records subsequent to service, including 
an October 1945 examination for entrance to the U.S. Naval 
Academy, and a letter from a private physician, show that his 
left knee continued to be symptomatic.  And, while one 
doctor's opinion provides that the veteran's current left 
knee disability relates to a left knee condition prior to 
service that was worsened during service, another doctor's 
opinion links the veteran's current left knee condition to an 
injury in service. 

On balance, the evidence does not clearly preponderate in 
favor of the veteran.  Nor, however, does it clearly 
preponderate against him.  In view of the foregoing, and 
without finding error in the RO's action, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise and conclude that the claim may be 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for internal 
derangement of the left knee is reopened.  With application 
of the reasonable-doubt doctrine, the reopened claim for 
service connection for internal derangement of the left knee 
is granted.




__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


